1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
3    PHILLIPS, SPALLAS & ANGSTADT, LLC
4    504 South Ninth Street
     Las Vegas, Nevada 89101
5    (702) 938-1510
     (702) 938-1511 (Fax)
6    rphillips@psalaw.net
     mwessel@psalaw.net
7

8    Attorneys for Defendant
     Walmart, Inc.
9
                                     UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA
11

12    CORAZON R. EAGLETON, an individual,                      Case No.: 2:19-cv-01656-KJD-VCF

13                           Plaintiff,                        STIPULATION TO REMAND CASE TO
      v.                                                       STATE DISTRICT COURT
14
      WALMART, INC., a Foreign Corporation and
15    DOES I through X, inclusive; and ROE
      Corporations XI through XX, inclusive,
16
                             Defendant(s).
17

18          Defendant WALMART, INC. (hereinafter “Defendant”), by and through its counsel of record,

19   the law firm of PHILLIPS, SPALLAS & ANGSTADT, LLC, and Plaintiff CORAZON R. EAGLETON

20   (hereinafter “Plaintiff”), by and through her counsel of record, ELLER LAW, LLC, do hereby stipulate
21   to remand this matter to state court without prejudice.
22
            Plaintiff does not dispute the existence of diversity of citizenship with Defendant Walmart, Inc.
23
     in this matter. This stipulation to remand is based on Plaintiff’s averment that the amount in controversy
24
     is not met. The parties hereby stipulate that this matter be remanded to the Eighth Judicial District
25

26   Court’s Arbitration Program and, therefore, seek an Order by this Court remanding this matter and

27   capping Plaintiff’s recovery at $50,000.00.

28   ...


                                                       -1-
1           Defendant reserves the right to Remove this matter back to Federal Court should new evidence
2    or damages be presented that the jurisdictional limit of $75,000.00 would be satisfied.
3
     DATED this 10th day of October, 2019.                DATED this 10th day of October, 2019.
4
     ELLER LAW, LLC                                       PHILLIPS, SPALLAS & ANGSTADT, LLC
5
     /s/ Crystal Eller                                    /s/ Megan E. Wessel
6    ___________________________________                  ___________________________________
7    CRYSTAL ELLER, ESQ.                                  MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 4978                                  Nevada Bar No. 14131
8    104 S. Jones Blvd.                                   504 South Ninth Street
     Las Vegas, Nevada 89107                              Las Vegas, Nevada 89101
9    (702) 877-4847                                       (702) 938-1510
     Attorney for Plaintiff                               Attorneys for Defendant
10
                                                          Walmart, Inc.
11

12
                                                    ORDER
13
     IT IS SO ORDERED.
14
                18th day of ____________________,
     DATED this ____         October              2019.
15

16                                                _________________________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
17
     Respectfully submitted by:
18
     PHILLIPS, SPALLAS & ANGSTADT, LLC
19
     /s/ Megan E. Wessel
20   ___________________________________
     MEGAN E. WESSEL, ESQ.
21   Nevada Bar No. 14131
     504 South Ninth Street
22   Las Vegas, Nevada 89101
     (702) 938-1510
23   Attorneys for Defendant
     Walmart, Inc.
24

25

26
27

28


                                                    -2-
1                                        CERTIFICATE OF SERVICE
2           I hereby certify that on the 10th day of October, 2019, I served a true and correct copy of the
3    foregoing, STIPULATION TO REMAND CASE TO STATE DISTRICT COURT’S
4
     ARBITRATION PROGRAM, by U.S. Mail and electronic service, addressed to the following counsel
5
     of record, at the address listed below:
6

7               ATTORNEY OF RECORD                            TELEPHONE/FAX                   PARTY
      CRYSTAL ELLER, ESQ.                                  Phone 702-685-6655                 Plaintiff
8     Nevada Bar No. 4978                                  Fax 702-685-5553
      ELLER LAW, LLC
9     104 S. Jones Blvd.
      Las Vegas, Nevada 89107
10

11
                                               /s/ Clarissa Reyes
12
                         An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                   -3-
